Name: Commission Regulation (EEC) No 2791/86 of 22 July 1986 amending Council Regulation (EEC) No 679/85 as regards the specimen single document form
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 9 . 86 Official Journal of the European Communities No L 263 / 1 I (Acts whose publciation is obligatory) COMMISSION REGULATION (EEC) No 2791 / 86 of 22 July 1986 amending Council Regulation (EEC) No 679/ 85 as regards the specimen single document form various forms by commercial operators it would be appropriate to provide as of now for the numbering of the boxes to take account of the inclusion of data elements relating to trade with third countries , even if these must be adopted separately ; Whereas it is necessary to adapt the sepcimen forms laid down in the said Regulation (EEC) No 679 / 85 in consequence; Whereas the measures laid down in this Regulation are in accordance with the opinion of the Committee on the Movement of Goods , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Communities , Having regard to Council Regulation (EEC) No 679 / 85 of 18 February 1985 introducing a specimen declaration form to be used in trade in goods within the Community 0 ), and in particular Article 3 thereof, Whereas Regulation (EEC) No 679 / 85 laid down in Annexes I to IV thereto the specimen COM and COM/ c forms ; whereas it provided in the third indent of Article 3 thereof for the possibility of the Commission adopting implementing provisions adapting the specimen form in particular to the technical constraints inherent in the use of the form , the formulation of the codes or the processing of the declarations by means of a computerized system ; Whereas the tests carried out at the Commission's initiative both by certain administrations and by commercial operators have revealed the necessity to make certain improvements in particular to the titles , dimensions and arrangement of certain boxes ; whereas they have also demonstrated the necessity for technical reasons to add an additional copy , for the office of destination , to the set of seven copies provided for in Article 1 of Regulation (EEC) No 679 / 85 ; whereas the composition of the set should therefore be modified accordingly by virtue of this constraint ; Whereas in application of Council Regulation (EEC) No 1900 / 85 of 8 July 1985 introducing Community export and import declaration forms ( 2 ), as amended by Regulation (EEC) No 1059 / 86 ( 3 ), a form the specimen of which corresponds to that of the single document , with the inclusion of certain additional data elements , will be used in trade in goods between the Community and third countries ; whereas in order to facilitate the use of these Article 1 Regulation (EEC) No 679 / 85 is hereby amended as follows : 1 . Article 1 is amended as follows : ( a ) The first indent of paragraph 1 is replaced by the following : 'either as a set of eight copies , in accordance with the specimen contained in Annex I\ ( b) The first indent of paragraph 2 is replaced by the following : 'either as a set of eight copies , in accordance with the specimen contained in Annex IIP . 2 . Annexes I to IV are replaced respectively by Annexes I to IV to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 January 1988 . (') OJ No L 79 , 21 . 3 . 1985 , p. 7 . ( 2 ) OJ No L 179 , 11 . 7 . 1985 , p. 4 , ( 3 ) OJ No L 97 , 12 . 4 . 1986 , p. 7 . No L 263 / 2 Official Journal of the European Communities 15 . 9 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1986 . For the Commission COCKFIELD Vice-President 15 . 9 . 86 Official Journal of the European Communities No L 263 / 3 ANNEX I Specimen referred to in the first indent of Article 1 ( 1 ) of Council Regulation (EEC) No 679/ 85 class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> 15 . 9 . 86 Official Journal of the European Communities No L 263 / 21 ANNEX II Specimen referred to in the second indent of Article 1 ( 1 ) of Council Regulation (EEC) No 679 / 85 class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNI1Y class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> 15 . 9 . 86 Official Journal of the European Communities No L 263 / 31 ANNEX III Specimen referred to in the first indent of Article 1 (2 ) of Council Regulation (EEC) No 679/ 85 class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> 15 . 9 . 86 Official Journal of the European Communities No L 263 / 49 ANNEX IV Specimen referred to in the second indent of Article 1 (2 ) of Council Regulation (EEC) No 679 / 85 class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY